Order, Supreme Court, New York County (Ira Gammerman, J.), entered June 1, 1994, which, inter alia, granted defendants’ motion to compel arbitration, unanimously affirmed, with costs.
The issue of plaintiff’s status as a shareholder in defendant Millwork Trading Co. (see, Blatt v Socket, 199 AD2d 451), and plaintiff’s derivative claim against defendant Darling (see, Maresca v La Certosa, 172 AD2d 725), both fall within the scope of the broad arbitration clause contained in the shareholders’ agreement. The action was also properly stayed against defendant Fung since plaintiff’s claims against him raise issues similar to those against defendant Darling (see, Brown v V&R Adv., 112 AD2d 856, 861, affd 67 NY2d 772). Concur—Carro, J. P., Wallach, Kupferman, Ross and Williams, JJ.